DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and an IDS filed on 01/13/22. Claims 1-2, 4-5, 8-11, 15-17, 19 and 21 have been amended. Claim 13 has been cancelled and no new claims have been added. Accordingly, claims 1-2, 4-12 and 14-23 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Suggestion: in claim 1, the recitation of “an herbal composition of claim 5” should be changed to “the herbal composition of claim 5”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification, while being enabling for treating dark circles under the yes with the topical application of an herbal composition to an eye area, does not reasonably provide enablement for prevention of dark cycles under the eye. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, relative skill level, and breadth of the claims	
	The instant invention is directed to a method of treating or preventing dark circles under the eye of a person by application of an herbal composition comprising a component obtained from bellis pernnis and hieracium pilosella.
	The complex nature of the claims is greatly exacerbated by the breath of the claims.  The claims encompass broad ways that an herbal composition can treat and prevent dark circles under the eye of a person.  The relative skill of those in the art is high, that of an MD or PHD. 
The state and predictability of the art 
          The state of the art recognizes that herbal components such as bellis perennis and/or hieracium pilosella are effective in depigmentation of skin. As illustrative of the state of the art, the examiner cites John (US 20060280704) and/or Tarroux et al (5,869,031). 
The lack of significant guidance from the specification or the prior art with regard to preventing dark circle under the eye utilizing the claimed herbal composition makes practicing the scope of the invention unpredictable. Prevention as defined by medical dictionary means: “Action so as to avoid, forestall, or circumvent a happening, conclusion, or phenomenon (for example, disease prevention)” (see http://medical-dictionary.thefreedictionary.com/prevention). And ‘to prevent’ means: “To keep from happening” (see http://www.thefreedictionary.com/prevent). 
	The claims are thus very broad insofar as they recite prevention of dark circles under the eye, i.e., the complete avoidance of the same. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is not easily to achieved in the “real world” in which patients live; where multiple situations and causes can lead to dark circles under the eye, including hereditary, life situations, etc, as claimed in claims 2 and 4. 
		
The amount of direction or guidance provided and the presence or 
absence of working examples

	The specification provides no direction or guidance for preventing dark circle under the eye. Due to the vastness of circumstances that may result in such condition, one of ordinary skill would undergo undue experimentation in deducing who should be 
	
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed mixture could be predictably used to prevent dark circle under the eye as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20060280704) in view of Tarroux et al (5,869,031).

Applicant’s claims:
Claim 1 is directed to a method of treatment or prevention of dark circles under the eyes and/or puffy eyes/ puffiness comprising application of an herbal composition of claim 5 to an eye area of a person in need of the treatment or prevention.
Claim 5 is directed to an herbal composition comprising a mixture of a) components obtained from Bellis perennis and b) components obtained from Hieracium pilosella, by a solvent extraction or a pressed juice process and wherein the components of a) and b) are present in a ratio of 1:1 to 1:9. 

	John teach topical formulations having a depigmenting effect on human skin for cosmetic and pharmaceutical use, comprising an extract of Bellis perennis L. produced by aqueous extraction comprising fractionation and electrolyte exchange (See abstract). 
It is disclosed that the terms depigmenting, whitening, lightening, brightening and bleaching are used as synonyms when describing agents that are used to prevent or diminish hyperpigmentation and also undesired darker complexion (See [0010]). 
	The extracts may be prepared from fresh or dried plant material, whereby the whole plant or the flower heads of Bellis perennis L. may be used (See [0027] and claim 12).
depigmnenting the human skin in case of irregular pigmentation pattern due to acquired hyperpigmentation such as melasma (chloasma); post-inflammatory melanoderma; solar lentigo; freckles (ephelides); age spots (lentigo senile); pigmentation spots that appear on the skin upon sun exposure, drugs such as birth control pill or other hormonal medication, perfume, pregnancy, etc. The said compositions provide unexpected finding that extracts of Bellis perennis L. exhibit an inhibitory effect on melanogenesis. The depigmenting effect is very pronounced and has a very rapid onset (See [0022]-[0024]). 
Suitable extraction media and solvents are water, aqueous buffers, glycols or glycol-water mixtures, alcohols or alcohol-water mixtures, glycerin or glycerin-water mixtures (See [0026]). 
John suggests that the extract of Bellis perennis L. may be formulated also in combination with other plant extracts or chemical compounds mentioned above having a depigmenting, anti inflammatory or anti-oxidative effect (See [0040]). 
	The said compositions may comprise about 1% to about 10% of Bellis perennis extract (See [0041]). Exemplified formulations are in a form of a cream, gel, an ointment, an emulsion (milk), a tonic (lotion), stick, dispersion, a solution, etc; and wherein the pH is adjusted to from about 4.0 to 5.0 (See Examples 1-3, and claim 4 and 9). 
	John lacks a disclosure on the other extract being from Hieracium pilosella. This is known in the art as shown by Tarroux et al. 

Tarroux et al teach a dermatological and/or cosmetic composition containing a depigmenting active extract of mouse-ear hawkweed and the use thereof in a cosmetic and medicament treatment (See abstract). 
Disclosed is a dermatological and/or cosmetic composition, characterized in that it contains a depigmenting active extract obtained from mouse-ear hawkweed. Mouse-ear hawkweed, Hieracium pilosella, belongs to the family of Compositae (See Col. 2, lines 19-23). 
Extraction media may be an alcohol, water or a mixture. The pH of the liquid is adjusted to from 2.5 to 8 (See Col. 3, lines 14-16 and 33-36).  
	Tarroux et al further disclose that the mouse-ear hawkweed extract is present with an umbelliferone titer of between 0.05% and 10% by weight of the total composition. The said compositions may be in the form of lotions, emulsions, creams, ointments, salves, etc. which are applied locally (See Col. 3, lines 56-64 and Col. 4, lines 10-11). 
Tarropux et al disclose a cosmetic treatment method, of an active extract of mouse-ear hawkweed to reduce and/or eliminate pigmentation marks. Pigmentations often appear under the effects of UVA and B radiation, during prolonged exposure to sunlight (See Col. 4, lines 12-18). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Tarroux et al with that of John to arrive at the instant invention. It would have been obvious to do so because Joh teach compositions for depigmentation of skin comprising extracts of Bellis perennis L. and further disclose that the said composition may be formulated in combination with other plant extracts. Tarroux et al teach compositions comprising mouse-ear hawkweed, Hieracium pilosella for depigmentation of skin. Thus, one of ordinary skill in the art interested to follow John’s disclosure would have been motivated to have looked in the art for other suitable plant extracts for the same purpose, as taught by Tarroux et al with a reasonable expectation of success.  	 
As held by the courts and stated in the MPEP, “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). See MPEP 2144.06 entitled Art Recognized Equivalence for the Same Purpose.
It is noted that while the references teach a method of depigmenting the skin and do not expressly disclose the dark circles under the eye, the said skin encompasses the area under the eye and as such the method of John and Tarroux et al would have necessarily treat the area under the eye.  

Claims 1-2, 4-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20060280704) in view of Tarroux et al (5,869,031) and Znaiden et al (6,159,487).
	
The teaching of John and Tarroux et al are delineated above and incorporated herein. The references teach formulations for depigmentation of skin. The combined do not expressly disclose treating the dark circles under the eye. This would have been obvious over Znaiden et al.

Znaiden et al teach a cosmetic product, particularly for the eye comprising a pad and a cosmetic composition, used for reducing puffiness, soothes the eye and lessens dark circles around the eye. This method involves applying the aforementioned cosmetic composition via the pad onto the eye and its surrounding area (See abstract).
The said compositions comprise substances including plant extracts including daisy (Bellis perennis) (See Col. 2, line 56 to Col. 4, line 8). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of  Znaiden et al with that of Tarroux et al and John to arrive at the instant invention. It would have been obvious to do so because Joh teach compositions for depigmentation of skin comprising extracts of Bellis perennis L. and further disclose that the said composition may be formulated in combination with other plant extracts. Tarroux et al teach compositions comprising mouse-ear hawkweed, Hieracium pilosella for depigmentation of skin. 
	While the references teach a method of depigmenting the skin, which encompasses the skin under the eye, the references do not expressly disclose the dark circles under the eye. However, Znaiden et al teach a method of treating dark circles and puffiness under the eye by topical application of a composition comprising plant extracts including Bellis perennis. 

The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Response to Arguments
Applicant's arguments filed 01/13/22 have been fully considered but they are not persuasive. 
Applicant argues against the rejection of claims 1-2 and 4 under 112, 1st paragraph for lacking enablement for preventing. Applicant argues that the Specification provides adequate teaching on the mechanism by which the composition as presently claimed demonstrated to favorably affect the identified specific factors that lead to the formation of dark circles, and as such the disclosure reasonably provides enablement for prevention of dark circles under the eye (See Remarks, page 7). 
The argument is not found persuasive. While some dark circles under the eye may be reduced or prevented, majority of the situations are not preventable. For example, dark circles caused by heredity are present and may or may not be able to be treated, but are not preventable. Also dark circles caused by oversleeping, sleep depravation, stress, loss of fat or collagen, life style choices, minor trauma, etc, are not 
Next relevant argument is regarding the rejection of claims under obviousness over John in view of Tarroux et al. Applicant argues unexpected finding of synergy in the claimed composition that induces the production of heme oxygenase and VEGF-C and reduces melanin synthesis (See Remarks, page 12). 
This is not persuasive because 1- the limitation of synergy is not present in the claims, 2- John teach that depigmentation effect of Bellis perennis L. extract is very pronounced and rapid in onset. It is also disclosed that the extract effectively inhibits the oxidative processes in the melanocytes and thus may reduce the synthesis of new melanin, 3-the combination of the references would have led one of ordinary skill in the art to the claimed combination which would have achieved the same results. 
Next argument is that “John provides no teaching that would have indicate that an extract of Bellis perennis L. should be combined with an extract of Hieracium pilosella” (See Remarks, page 12). 
The above argument is not persuasive. John clearly teach an effective depigmentation of skin by an application of a composition comprising Bellis perennis L. and that the said extract may be combined with OTHER depigmenting extracts or chemicals. As such and contrary to Applicant’s statement, John provides a clear teaching and motivation to one of ordinary skill in the art to combine Bellis perennis L.  of Hieracium pilosella as taught by Tarroux et al. 
Regarding the teaching of Tarroux et al, Applicant argues that “Tarroux relates to the depigmenting activity of Hieracium pilosella. However, Tarroux does not mention Bellis perennis, let alone the combination with Hieracium pilosella exhibiting a synergistic effect induction of hemeoxygenase (HO-1). Additionally, Tarroux only discusses decreasing melanin, but does not disclose the treatment of periorbital dark circles nor the treatment of periorbital edema” (See Remarks, page 12). 
The above arguments are not found persuasive either. Indeed, if Tarroux et al has disclosed a combination of Hieracium pilosella and Bellis perennis L. extracts, the references would have qualified as an anticipatory reference. As stated above, Tarroux et al clearly teach that Hieracium pilosella extract has depigmentation properties and as such one of ordinary skill in the art would have been more than motivated to have selected it as the other depigmenting extract recited by John with a reasonable expectation of success. 
Next argument is that “The skilled artisan would have had no reason to combine John with Tarroux, because they relate to different fields of treatment and they individually and in combination provide no motivation to combine extracts of both Bellis perennis L and Hieracium pilosella as presently claimed in a single composition for any reason, much less the treatment or prevention of dark circles under the eyes and/or puffy eyes/ puffiness as presently claimed” (See Remarks, page 13). 
This argument is neither persuasive nor accurate. The two references are in the same field of treatment, both are directed to depigmenting dermatological compositions ad methods. Both references disclose plant/herbal compositions comprising plant 
Then Applicant argues that “The skilled artisan could not have predicted from John and Tarroux, even when considered in combination, that a composition comprising components obtained by a solvent extraction or a pressed juice process from both Bellis perennis and Hieracium pilosella would synergistically induce the production of heme oxygenase and VEGF-C, activate autophagy and increase cellular functionality and energy and also reduce melanin synthesis, and therefore would provide unexpectedly superior treatment and prevention of dark circles under the eyes as well as puffiness” (See Remarks, page 13).
This argument is not persuasive because the claims are directed to an herbal composition (See claim 5) and a method of treating dark circles or puffiness under the eye comprising application of the composition of claim 5 to the area. The two references meet each and every limitation of the examined claims. The references are not expected to disclose the mechanism of action of a formulation to meet it. The argument of synergy was discussed above. 
Regarding the teaching of Znaiden, the argument is that Znaiden teaches over 100 extracts for reducing puffiness and that “Znaiden provides no further information or teaching that would bridge the gap between the present claims and the disclosure of John in view of Tarroux” (See Remarks, page 13). 
The above argument is not found persuasive because teaching more is not a teaching away or a negative factor Zneidon teach that a number of extracts that are suitable for treating puffiness and dark circles under the eye. One of the listed extracts is Daisy (Bellis perennis). One can deduce that John‘s formulations comprising the  depigmenting extract of Bellis perennis can effectively be used for treating puffiness as well as dark circles under the eye.  
This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 

Claims 1-2, 4-12 and 14-23 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                          /Mina Haghighatian/                                                                                                                                                                                             

Mina Haghighatian
Primary Examiner
Art Unit 1616






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.